     Case 1:19-cr-02032-SMJ     ECF No. 200   filed 09/17/20   PageID.1469 Page 1 of 41




 1   William D. Hyslop
     United States Attorney
 2
     Eastern District of Washington
 3   Richard C. Burson
 4
     Assistant United States Attorneys
     402 East Yakima Ave, Suite 210
 5   Yakima, WA 98901
 6   Telephone: (509) 454-4425

 7                     UNITED STATES DISTRICT COURT
 8                FOR THE EASTERN DISTRICT OF WASHINGTON
 9
     UNITED STATES OF AMERICA,
10
                          Plaintiff,               Case No.: 1:19-cr-02032-SMJ
11
                     v.
12
13
     JAMES DEAN CLOUD;                             GOVERNMENT’S EXHIBIT LIST
     DONOVAN QUINN CARTER CLOUD                    – SEPTEMBER 29, 2020
14                                                 HEARING ON MOTIONS TO
15                        Defendants.              SUPPRESS
16
17
18
19
20         Plaintiff, United States of America, by and through William D. Hyslop,
21
     United States Attorney for the Eastern District of Washington, Thomas J.
22
23
     Hanlon, Assistant United States Attorney for the Eastern District of Washington,

24   and Richard C. Burson, Assistant United States Attorney for the Eastern District
25
     of Washington, submits the following United States’ Exhibit List for the hearing
26
27
28


                                              1
     Case 1:19-cr-02032-SMJ     ECF No. 200    filed 09/17/20   PageID.1470 Page 2 of 41




 1   on Defendant’s motions to suppress, currently scheduled for September 29, 2020
 2
     at 9:00 a.m. All Exhibits are attached hereto, except as otherwise noted.
 3
 4
 5
 6
      Exhibit     Description
 7    No.
 8    1           FBI Procedures for Eyewitness Identification of Suspects Policy
                  Guide - Nov. 26, 2013
 9
      2           FBI Procedures for Eyewitness Identification of Suspects Policy
10                Guide - Jun. 9, 2019
11    3           Yakima County Sheriff’s Office Photographic Line-up
                  Instructions and Results Sheet
12    4           Photographic Line-up 5032, June 9, 2019
13    5           Photographic Line-up 5033, June 9, 2019
      6           Yakama Nation Facebook Post, June 9, 2019, 3:19 p.m.
14
      7           Yakama Nation Facebook Post, June 9, 2019, 5:12 p.m.
15    8           Screenshot of SA Ribail Conversation with J.V.
16
      9           Photographic Line-up 5038, June 10, 2019
      10          Video Recording of E.Z. Interview (physical exhibit previously
17                submitted)
18
19
20
           Dated: September 16, 2020               William D. Hyslop
21
                                                   United States Attorney
22
23
                                                   s/ Richard C. Burson
                                                   Richard C. Burson
24                                                 Assistant United States Attorney
25
26
27
28


                                               2
     Case 1:19-cr-02032-SMJ     ECF No. 200     filed 09/17/20   PageID.1471 Page 3 of 41




 1                             CERTIFICATE OF SERVICE
 2
            I hereby certify that on September 17, 2020, I electronically filed the
 3
 4
     foregoing with the Clerk of the Court using the CM/ECF system which will send

 5   notification of such filing to the following: Lorinda Youngcourt, Esq.; John B.
 6
     McEntire, IV, Esq.; Jeremy B. Sporn, Esq.; Richard Smith, Esq.; Mark Larrañaga,
 7
 8   Esq.
 9
10                                           s/Richard C. Burson
                                             Richard C. Burson
11
                                             Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                3
Case 1:19-cr-02032-SMJ      ECF No. 200     filed 09/17/20   PageID.1472 Page 4 of 41

                                 UNCLASSIFIED//LES
   (U) Procedures for Eyewitness Identification of Suspects Policy Implementation Guide




  (U) Procedures for Eyewitness Identification of Suspects
                      Policy Implementation Guide




                  (U) Federal Bureau of Investigation
              (U) Office of the General Counsel (OGC)
                                    (U) 0646PG
                           (U) November 26, 2013




                                 UNCLASSIFIED//LES
                                                         Government Exhibit 1
Case 1:19-cr-02032-SMJ         ECF No. 200        filed 09/17/20     PageID.1473 Page 5 of 41

                                 UNCLASSIFIED//LES
   (U) Procedures for Eyewitness Identification of Suspects Policy Implementation Guide
  name and address must not be revealed to the defense lawyer without the consent of the
  witness.
  3.7.6.      (U) Live Line-ups Conducted by Local Authorities
  (U) In some instances, it may be necessary to use local facilities and personnel to conduct
  a live line-up. In that event, efforts should be taken to ensure that the procedures used by
  the local authorities substantially conform to the procedures outlined in this policy guide.
  3.7.7.      (U) Refusal to Participate
  (U) A suspect in custody who does not have a Sixth Amendment right to counsel (see
  section 3.7.4.) has no right to refuse to participate in a live line-up. If a suspect refuses to
  participate or refuses to perform acts required in the line-up, he or she must be informed
  that he or she has no right to refuse. The defendant may be informed that evidence of his
  refusal might be used against him or her at trial. If the suspect continues to refuse,
  investigators should consider asking the AUSA to obtain a court order to compel
  participation or foregoing a live line-up and instead employing photographic
  identification procedures.
  3.7.8.      (U) Detention of Suspects for Live Line-ups
  (U) When there is no probable cause to arrest or when an arrest is not desirable, there are
  two ways to compel the suspect to appear in a live line-up:
      •    (U) Court order: Upon approval of the AUSA, an order may be sought to compel
           the suspect to appear at a designated place and time for a live line-up. An affidavit
           supporting such a motion must contain facts establishing that a federal offense has
           been committed, that there is reason to suspect that the person named or described
           in the affidavit committed the offense, and that the results of the live line-up will
           materially assist the government in determining whether the person compelled to
           participate in the line-up committed the offense.
      •    (U) Grand jury subpoena: The AUSA may issue a federal grand jury subpoena
           directing the suspect to appear at a live line-up at a designated time and place.
  3.8.     (U) Photographic Line-ups (Photographic Arrays)
  (U) Photographic line-ups must be conducted to promote the reliability, fairness, and
  objectivity of the witness’ identification. When deciding whether to conduct a
  photographic lineup, the investigator must consider whether the witness has provided a
  description of a suspect and must document the description provided. See subsection
  3.1.3. The investigator (or administering agent if not the lead investigator) must conduct
  the photographic line-up in a nonsuggestive manner conducive to obtaining accurate
  identification or nonidentification results based on the witness’ memory, while
  minimizing the effect of outside influences. The investigator must comply with the
  procedures discussed below. The primary objectives of these procedures are to minimize
  suggestiveness by ensuring that nothing is done or said by the FBI to distinguish the
  suspect’s photograph from other photographs in the line-up and to ensure reliability of
  any identification.


                                            17
                                     UNCLASSIFIED//LES

                                                                Government Exhibit 1
Case 1:19-cr-02032-SMJ         ECF No. 200       filed 09/17/20    PageID.1474 Page 6 of 41

                                 UNCLASSIFIED//LES
   (U) Procedures for Eyewitness Identification of Suspects Policy Implementation Guide
  3.8.1.      (U) Sequential Administration of Photographic Line-ups
  (U) Unless investigative needs dictate otherwise, all FBI photographic line-ups must be
  conducted in a sequential manner. A sequential photographic line-up is one in which
  photos are presented to the witness one at a time as opposed to simultaneously.
  3.8.2.      (U) Composing a Photographic Line-up
  (U) When composing a photographic line-up, the investigator should:
      •         (U) Include only one suspect in each photographic line-up and not present
           the suspect as the first person to be viewed.
      •         (U) If multiple photos of the suspect are available, the case agent should
           select the photograph that most resembles the description of the suspect given by
           witnesses.
      •          (U) Include a minimum of five fillers (for a total of six photographs) per
           photographic line-up identification procedure. There must be a reasonable attempt
           to use photographs of other persons who resemble the suspect. The photo print
           itself should not be dissimilar to other prints. If the witness provides a limited or
           inadequate description of the perpetrator or if the description of the perpetrator
           differs significantly from the appearance of the suspect in the photographic line-
           up, the fillers must resemble the suspect in his or her significant features.
      •         (U) When considering unique or unusual features (e.g., scars, tattoos), create
           a consistent appearance between the suspect and fillers by artificially adding or
           concealing that particular feature(s).
      •          (U) Attempt to locate and utilize photographs which do not indicate the
           persons depicted have engaged in criminal misconduct. Where feasible,
           photographs without number boards or other indications of criminality should be
           used. If a mug shot is the only photograph of the suspect that is available, the
           number board must be covered or masked and similar masking must be used for
           all filler photographs.
      •         (U) Ensure that no writings or information concerning previous arrest(s) will
           be visible to the witness.
      •        (U) When showing a new suspect, fillers from prior photographic line-ups
           shown to the same witness may not be reused.
  3.8.3.      (U) Instructing the Witness Prior to Viewing a Photographic Line-up
  (U) Before presenting the photographic line-up, the investigator should provide the
  witness the following instructions. These instructions are designed to facilitate an
  accurate identification and to ensure that the witness understands that the purpose of the
  procedure is to exculpate the innocent as well as to identify the guilty.
      •    (U) The witness will be asked to view a series of photographs.




                                           18
                                    UNCLASSIFIED//LES

                                                              Government Exhibit 1
Case 1:19-cr-02032-SMJ          ECF No. 200       filed 09/17/20    PageID.1475 Page 7 of 41

                                 UNCLASSIFIED//LES
   (U) Procedures for Eyewitness Identification of Suspects Policy Implementation Guide
     •     (U) It is just as important to clear innocent persons from suspicion as it is to
           identify guilty persons.
     •     (U) Individuals depicted in the photographs may not appear exactly as they did on
           the date of the incident because features such as head and facial hair are subject to
           change.
     •     (U) A photograph of the person who committed the crime may or may not be
           among the photographs being presented.
     •     (U) If the witness sees a photograph of the perpetrator, tell the investigator. The
           investigator will continue showing the witness the remaining pictures. If the
           witness sees a subsequent picture that makes the witness reconsider a prior
           identification, tell the investigator. After the witness has seen all the photographs,
           if the witness wants to see one or more photographs again, the investigator will
           show them again.
     •     (U) Whether or not the witness identifies a photograph as the perpetrator, law
           enforcement will continue to investigate the incident.
     •     (U) The witness need not pick anyone or be certain if he or she does pick
           someone. If the witness make an identification, the investigator will ask how
           certain the witness is of the identification.
  3.8.4.      (U) Sequential Photographic Line-up Identification Procedures
  (U) The display of photographs must not be impermissibly suggestive. Therefore, when
  presenting a sequential photographic line-up, the investigator should:
      •    (U) Provide the instructions to the witness as outlined in subsection 3.8.1.3.,
           “Instructing the Witness Prior to Viewing a Photographic Line-up.”
      •    (U) Confirm that the witness understands how the photographic line-up will be
           conducted.
      •    (U) Do not advise the witness how many photographs he or she will be asked to
           view.
      •    (U) Present each photo to the witness separately in the order determined in step
           one. After the witness has viewed a photograph, remove it from view before
           presenting the next photograph.
      •    (U) If the witness identifies a photograph, continue to show the witness the
           remaining photographs at the same pace as the other photographs. If, after seeing
           all of the photographs, the witness wishes to see again a particular photograph,
           show that photograph with other photographs out of view.
      •    (U) Record any identification results and the witness’ statement of certainty as
           described in subsection 3.8.1.5., “Recording Identification Results.”
      •    (U) Document in writing the photographic line-up procedures, including:
              o (U) Identification information and sources of all photos used.

                                            19
                                     UNCLASSIFIED//LES

                                                               Government Exhibit 1
Case 1:19-cr-02032-SMJ           ECF No. 200       filed 09/17/20      PageID.1476 Page 8 of 41

                                 UNCLASSIFIED//LES
   (U) Procedures for Eyewitness Identification of Suspects Policy Implementation Guide
                o (U) The order in which the photographs were shown to the witness and
                  whether any photograph was shown to the witness more than once (and if
                  so, indicated which photos).
                o (U) Names of all persons present at the photographic line-up.
                o (U) Date, time, and place of the photographic line-up identification
                  procedure.
      •      (U) Ask that the witness not discuss the photographic line-up identification
             procedure, or its results, with any other witness involved in the case and request
             the witness not have contact with the media.
      •      (U) Multiple witnesses must not view the photographic lineup together and the
             investigator must request that the witnesses avoid discussing details of the
             incident with other potential witnesses.
      •      (U) In the event of a positive identification during the photographic line-up, the
             witness should be asked to provide and sign a statement articulating the reasons
             he or she identified the person.
  3.9.       (U) Recording Identification Results
  (U) The investigator must preserve the outcome of the photographic line-up by accurately
  and completely recording any identification or nonidentification results obtained from the
  witness. A complete record of the procedure can be a critical document in the
  investigation and in subsequent court proceedings.
  (U) As noted in section 3.8.1.4.(6), the investigator must prepare a FD-302 reflecting how
  and where the photographic line-up was held. The report must also include the names of
  all photographic line-up participants. Other investigators assisting in the line-up must
  prepare reports describing their roles in the line-up. In documenting the line-up, the
  investigator must:
      •      (U) Ensure that no materials indicating previous identification results can be seen
             by the witness.
      •      (U) Record both identification and nonidentification results in writing, including
             the witness’ statement regarding his or her degree of certainty.
         •   (U) Ensure results are signed and dated by the witness.
         •   (U) Ensure that the witness does not write on or mark any materials that will be
             used in other identification procedures.
  (U) Documentation must be created or imported into the case file in the central
  recordkeeping system and any other authorized and subsequent recordkeeping system.
  3.10.      (U) Retention of Photographs
  (U) All photographs shown to witnesses for the purpose of identifying the suspect,
  whether or not an identification was made, must be specifically identified and remain
  under the control of the field office or made recoverable so that they can be produced if


                                             20
                                      UNCLASSIFIED//LES

                                                                Government Exhibit 1
Case 1:19-cr-02032-SMJ        ECF No. 200       filed 09/17/20    PageID.1477 Page 9 of 41

                                 UNCLASSIFIED//LES
   (U) Procedures for Eyewitness Identification of Suspects Policy Implementation Guide
  necessary. The photographs must be imported into the case file in an 1A envelope and a
  physical copy must be maintained in an 1A envelope in a paper case file. In addition, the
  presentation order of the photographic line-up must be recorded and preserved.
  3.11.   (U) Right to Counsel
  (U) A suspect does not have the right to have his or her attorney present at a photographic
  line-up, whether the line-up is before or after arrest or the filing of a formal charge by an
  indictment or information.




                                          21
                                   UNCLASSIFIED//LES

                                                             Government Exhibit 1
Case
 Case1:19-cr-02032-SMJ
      1:19-cr-02032-SMJ ECF
                         ECFNo.
                             No.200
                                 155-8filed  09/17/20
                                          filed 03/06/20PageID.1478
                                                          PageID.719 Page
                                                                      Page101 of
                                                                              of 41
                                                                                 7




                                                    Government Exhibit 2
Case
 Case1:19-cr-02032-SMJ
      1:19-cr-02032-SMJ ECF
                         ECFNo.
                             No.200
                                 155-8filed  09/17/20
                                          filed 03/06/20PageID.1479
                                                          PageID.720 Page
                                                                      Page112 of
                                                                              of 41
                                                                                 7




                                                    Government Exhibit 2
Case
 Case1:19-cr-02032-SMJ
      1:19-cr-02032-SMJ ECF
                         ECFNo.
                             No.200
                                 155-8filed  09/17/20
                                          filed 03/06/20PageID.1480
                                                          PageID.721 Page
                                                                      Page123 of
                                                                              of 41
                                                                                 7




                                                    Government Exhibit 2
Case
 Case1:19-cr-02032-SMJ
      1:19-cr-02032-SMJ ECF
                         ECFNo.
                             No.200
                                 155-8filed  09/17/20
                                          filed 03/06/20PageID.1481
                                                          PageID.722 Page
                                                                      Page134 of
                                                                              of 41
                                                                                 7




                                                    Government Exhibit 2
Case
 Case1:19-cr-02032-SMJ
      1:19-cr-02032-SMJ ECF
                         ECFNo.
                             No.200
                                 155-8filed  09/17/20
                                          filed 03/06/20PageID.1482
                                                          PageID.723 Page
                                                                      Page145 of
                                                                              of 41
                                                                                 7




                                                    Government Exhibit 2
Case
 Case1:19-cr-02032-SMJ
      1:19-cr-02032-SMJ ECF
                         ECFNo.
                             No.200
                                 155-8filed  09/17/20
                                          filed 03/06/20PageID.1483
                                                          PageID.724 Page
                                                                      Page156 of
                                                                              of 41
                                                                                 7




                                                    Government Exhibit 2
Case
 Case1:19-cr-02032-SMJ
      1:19-cr-02032-SMJ ECF
                         ECFNo.
                             No.200
                                 155-8filed  09/17/20
                                          filed 03/06/20PageID.1484
                                                          PageID.725 Page
                                                                      Page167 of
                                                                              of 41
                                                                                 7




                                                    Government Exhibit 2
 Case
  Case1:19-cr-02032-SMJ
       1:19-cr-02032-SMJ ECF
                          ECFNo.
                              No.200
                                  155-3filed  09/17/20
                                           filed 03/06/20PageID.1485
                                                           PageID.696 Page
                                                                       Page171 of
                                                                               of 41
                                                                                  1




                                                                                                       Ken IrwiD,     Sheriff
         YAKIMA COUNTY SHERIFF'S OFFICE
        POBox        1388, Y AKIMA, WASHINGTON 98907     Telephope (509) 574-2500
                                                          Toll Free 1-800-572-0490
                                                            Fax (509) 574-2{j21


                             YAKIMA COUNTY SHERIFF'S DEPARTMENT
                                                    PHOTOGRAPHIC            LINE-UP

                                                           INSTRUCTIONS

                                                                                           CASE #                         _

You are about to be shown a group of photographs.         Before you view these photographs, please read the following carefully:

             1.       Because an officer is showing you a group of photographs, this should not influence your judgment in any
                      way.

             2.       The person who committed the crime mayor may not be in this group of photographs.

             3.       It is just as important to eliminate ilmocent persons as it is to identity those persons responsible.

             4.       You are in no way obligated to identify anyone.

                5.    Study each photogr.aph carefully before making any comments. Consider that the photographs could be old
                      or new, that the hair styles change and those persons can alter their appearance by growing or shaving
                      facial hair.
                6.     Specialinstmctions:                                                                                      _




                                                             p",o~



                                                             Officer showing the photo line-up




                                                                                      Government Exhibit 3
Case
 Case1:19-cr-02032-SMJ
      1:19-cr-02032-SMJ ECF
                         ECFNo.
                             No.200
                                 155-4filed  09/17/20
                                          filed 03/06/20PageID.1486
                                                          PageID.697 Page
                                                                      Page181 of
                                                                              of 41
                                                                                 7




  Lineup: 5032                                                              6/9/2019   11:49:33   AM


              Position                                 Name Number            Name

              1.                                       10684

              2.                                       4027

              3.                                       20020

              4.                                       2822

              5.                                       185

              6.                                       140409                 CLOUD, DONOVAN QUINN CARl




  Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




                                                                        Government Exhibit 4
Case
 Case1:19-cr-02032-SMJ
      1:19-cr-02032-SMJ ECF
                         ECFNo.
                             No.200
                                 155-4filed  09/17/20
                                          filed 03/06/20PageID.1487
                                                          PageID.698 Page
                                                                      Page192 of
                                                                              of 41
                                                                                 7




   Lineup: 5032                                                              6/9/2019   11:49:33   AM




                                                                1

  Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




                                                                        Government Exhibit 4
Case
 Case1:19-cr-02032-SMJ
      1:19-cr-02032-SMJ ECF
                         ECFNo.
                             No.200
                                 155-4filed  09/17/20
                                          filed 03/06/20PageID.1488
                                                          PageID.699 Page
                                                                      Page203 of
                                                                              of 41
                                                                                 7




   Lineup: 5032                                                              6/9/2019   11:49:33   AM




                                                                2

  Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




                                                                        Government Exhibit 4
Case
 Case1:19-cr-02032-SMJ
      1:19-cr-02032-SMJ ECF
                         ECFNo.
                             No.200
                                 155-4filed  09/17/20
                                          filed 03/06/20PageID.1489
                                                          PageID.700 Page
                                                                      Page214 of
                                                                              of 41
                                                                                 7




   Lineup: 5032                                                              6/9/2019   11:49:33   AM




                                                                3

  Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




                                                                        Government Exhibit 4
Case
 Case1:19-cr-02032-SMJ
      1:19-cr-02032-SMJ ECF
                         ECFNo.
                             No.200
                                 155-4filed  09/17/20
                                          filed 03/06/20PageID.1490
                                                          PageID.701 Page
                                                                      Page225 of
                                                                              of 41
                                                                                 7




   Lineup: 5032                                                              6/9/2019   11:49:33   AM




                                                                4

  Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




                                                                        Government Exhibit 4
Case
 Case1:19-cr-02032-SMJ
      1:19-cr-02032-SMJ ECF
                         ECFNo.
                             No.200
                                 155-4filed  09/17/20
                                          filed 03/06/20PageID.1491
                                                          PageID.702 Page
                                                                      Page236 of
                                                                              of 41
                                                                                 7




   Lineup: 5032                                                              6/9/2019   11:49:33   AM




                                                                5

  Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




                                                                        Government Exhibit 4
Case
 Case1:19-cr-02032-SMJ
      1:19-cr-02032-SMJ ECF
                         ECFNo.
                             No.200
                                 155-4filed  09/17/20
                                          filed 03/06/20PageID.1492
                                                          PageID.703 Page
                                                                      Page247 of
                                                                              of 41
                                                                                 7




   Lineup: 5032                                                              6/9/2019   11:49:33   AM




                                                                6

  Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




                                                                        Government Exhibit 4
Case
 Case1:19-cr-02032-SMJ
      1:19-cr-02032-SMJ ECF
                         ECFNo.
                             No.200
                                 155-5filed  09/17/20
                                          filed 03/06/20PageID.1493
                                                          PageID.704 Page
                                                                      Page251 of
                                                                              of 41
                                                                                 7




    Lineup: 5033                                                          6/9/2019   11:58:15   AM


               Position                                  Name Number        Name

               1.                                        23856

               2.                                        7166               CLOUD, JAMES DEAN

               3.                                        85395
               4.                                        51017
               5.                                        28653
               6.                                       98982




   Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




                                                                         Government Exhibit 5
Case
 Case1:19-cr-02032-SMJ
      1:19-cr-02032-SMJ ECF
                         ECFNo.
                             No.200
                                 155-5filed  09/17/20
                                          filed 03/06/20PageID.1494
                                                          PageID.705 Page
                                                                      Page262 of
                                                                              of 41
                                                                                 7




   Lineup: 5033                                                   6/9/2019   11:58:15 AM




                                                          1

  Copyright © 2019 Motorola Solutions, Inc. All RIGHTS RESERVED




                                                                  Government Exhibit 5
Case
 Case1:19-cr-02032-SMJ
      1:19-cr-02032-SMJ ECF
                         ECFNo.
                             No.200
                                 155-5filed  09/17/20
                                          filed 03/06/20PageID.1495
                                                          PageID.706 Page
                                                                      Page273 of
                                                                              of 41
                                                                                 7




   Lineup: 5033                                                    6/9/2019 11:58:15 AM




                                                         2

  Copyright © 2019 Motorola Solutions, Inc. ALL RIGHTS RESERVED




                                                                  Government Exhibit 5
Case
 Case1:19-cr-02032-SMJ
      1:19-cr-02032-SMJ ECF
                         ECFNo.
                             No.200
                                 155-5filed  09/17/20
                                          filed 03/06/20PageID.1496
                                                          PageID.707 Page
                                                                      Page284 of
                                                                              of 41
                                                                                 7




   Lineup: 5033                                                         6/9/2019   11:58:15   AM




                                                                3
  Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




                                                                        Government Exhibit 5
Case
 Case1:19-cr-02032-SMJ
      1:19-cr-02032-SMJ ECF
                         ECFNo.
                             No.200
                                 155-5filed  09/17/20
                                          filed 03/06/20PageID.1497
                                                          PageID.708 Page
                                                                      Page295 of
                                                                              of 41
                                                                                 7




   Lineup: 5033                                                          6/9/201911:58:15   AM




                                                                4

  Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




                                                                        Government Exhibit 5
Case
 Case1:19-cr-02032-SMJ
      1:19-cr-02032-SMJ ECF
                         ECFNo.
                             No.200
                                 155-5filed  09/17/20
                                          filed 03/06/20PageID.1498
                                                          PageID.709 Page
                                                                      Page306 of
                                                                              of 41
                                                                                 7




   Lineup: 5033                                                         6/9/2019   11:58:15   AM




                                                                5

  Copyright   ©   2019 Motorola Solutions,   Inc. ALL RIGHTS RESERVED




                                                                        Government Exhibit 5
Case
 Case1:19-cr-02032-SMJ
      1:19-cr-02032-SMJ ECF
                         ECFNo.
                             No.200
                                 155-5filed  09/17/20
                                          filed 03/06/20PageID.1499
                                                          PageID.710 Page
                                                                      Page317 of
                                                                              of 41
                                                                                 7




   Lineup: 5033                                                    6/9/2019   11:58:15 AM




                                                          6

   Copyright © 2019 Motorola Solutions, Inc. ALL RIGHTS RESERVED




                                                                   Government Exhibit 5
Case
 Case1:19-cr-02032-SMJ
      1:19-cr-02032-SMJ ECF
                         ECFNo.
                             No.200
                                 155-1filed  09/17/20
                                          filed 03/06/20PageID.1500
                                                          PageID.694 Page
                                                                      Page321 of
                                                                              of 41
                                                                                 1




                                                    Government Exhibit 6
Case
 Case1:19-cr-02032-SMJ
      1:19-cr-02032-SMJ ECF
                         ECFNo.
                             No.200
                                 155-2filed  09/17/20
                                          filed 03/06/20PageID.1501
                                                          PageID.695 Page
                                                                      Page331 of
                                                                              of 41
                                                                                 1




                                                    Government Exhibit 7
Case
 Case1:19-cr-02032-SMJ
      1:19-cr-02032-SMJ ECF
                         ECFNo.
                             No.200
                                 155-7filed  09/17/20
                                          filed 03/06/20PageID.1502
                                                          PageID.718 Page
                                                                      Page341 of
                                                                              of 41
                                                                                 1




                                                                     Government Exhibit 8
Case 1:19-cr-02032-SMJ   ECF No. 200   filed 09/17/20   PageID.1503 Page 35 of 41




                                                   Government Exhibit 9
Case 1:19-cr-02032-SMJ   ECF No. 200   filed 09/17/20   PageID.1504 Page 36 of 41




                                                   Government Exhibit 9
Case 1:19-cr-02032-SMJ   ECF No. 200   filed 09/17/20   PageID.1505 Page 37 of 41




                                                   Government Exhibit 9
Case 1:19-cr-02032-SMJ   ECF No. 200   filed 09/17/20   PageID.1506 Page 38 of 41




                                                   Government Exhibit 9
Case 1:19-cr-02032-SMJ   ECF No. 200   filed 09/17/20   PageID.1507 Page 39 of 41




                                                   Government Exhibit 9
Case 1:19-cr-02032-SMJ   ECF No. 200   filed 09/17/20   PageID.1508 Page 40 of 41




                                                   Government Exhibit 9
Case 1:19-cr-02032-SMJ   ECF No. 200   filed 09/17/20   PageID.1509 Page 41 of 41




                                                   Government Exhibit 9
